Citation Nr: 0429453	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  93-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 3, 1989 for 
the assignment of a 70 percent disability rating for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to July 3, 1990 
for the assignment of a 100 percent rating evaluation for 
PTSD.

3.  Entitlement to an effective date prior to November 1, 
1989 for the grant of entitlement to service connection for a 
duodenal ulcer.  

(The issue of whether a September 1987 decision of the Board 
of Veterans' Appeals which denied entitlement to a disability 
rating in excess of 30 percent for PTSD should be revised or 
reversed due to clear and unmistakable error is the subject 
of a separate decision under a different docket number.)


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at Law

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967 
and from October 1967 to October 1970.  He had additional 
military service from October 1970 to December 1977; he was 
discharged from that period of active duty under other than 
honorable conditions.

Procedural history

This matter was originally before the Board of Veterans' 
Appeals (hereinafter the Board) on appeal from a June 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In a 
decision dated in May 2000, the Board denied the issues of 
entitlement to an effective date prior to May 3, 1989 for the 
assignment of a 70 percent disability evaluation for PTSD; 
entitlement to an effective date prior to September 9, 1990 
for the assignment of a 100 percent disability evaluation for 
PTSD; and entitlement to an effective date prior to November 
23, 1989 for the grant of entitlement to service connection 
for a duodenal ulcer.  The veteran's motion for 
reconsideration of the May 2000 Board decision was denied in 
July 2000.

The veteran appealed the Board's May 2000 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  As the result of a motion filed by the Secretary of 
VA, the Court, in a July 2001 order, vacated the May 2000 
Board decision, and remanded the issues for readjudication.  

By decision dated in July 2002, the Board denied entitlement 
to an effective date prior to May 3, 1989 for the assignment 
of a 70 percent disability evaluation for PTSD; granted an 
effective date of July 3, 1990 for the assignment of a 100 
percent disability evaluation for PTSD; and granted an 
effective date of November 1, 1989 for the grant of service 
connection for a duodenal ulcer.  The veteran appealed to the 
Court.  In June 2003, the Secretary and the veteran filed a 
joint motion to vacate the Board's decision and remand the 
case for additional action.  The parties requested that the 
Court's order granting remand leave undisturbed the Board's 
actions that granted entitlement to an effective date of July 
3, 1990 for the assignment of a 100 percent disability 
evaluation for PTSD and granted entitlement to an effective 
date of November 1, 1990 for the grant of service connection 
for a duodenal ulcer.  The Court granted the joint motion in 
an order dated in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for remand

Additional argument

In the December 2003 joint motion, the parties agreed that 
additional argument from the veteran's representative 
received by facsimile by the Board on April 1, 2002 had not 
been considered prior to the July 2002 Board decision.  In 
correspondence dated in April 2004, the representative 
requested that the Board remand the veteran's case to the RO 
for consideration of the additional argument.  
In order to provide the veteran with every due process 
consideration, the Board will do so.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
VCAA standard].

After review of the record, the Board has concluded that in 
regard to the issues on appeal the veteran has not received 
notice that complies with the VCAA and Quartuccio.  

The regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), has been 
determined to be invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  
(Fed. Cir. 2003).  Thus, if the record has a procedural 
defect with respect to notice required under the VCAA, this 
may no longer be cured by the Board.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should ensure that all 
notification and development action 
required by the VCAA is completed.  That 
is, the veteran must be informed about 
information and evidence not of record 
that is needed to substantiate his 
claims; what information and evidence VA 
will seek to provide and what he must 
provide; and that he should provide any 
evidence in his possession that pertains 
to these claims.  

2.  After undertaking any additional 
evidentiary development which it deems to 
be necessary, VBA should readjudicate the 
issues on appeal.  VBA should consider 
all arguments raised by the veteran and 
his representative.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC and be given an 
appropriate opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




